Citation Nr: 1713812	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962 and from September 1983 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

In January 2012, the Veteran testified at a travel Board hearing before a Veterans' Law Judge (VLJ) who has since retired.  In a May 2017 letter, the Board informed the Veteran of this development, and offered him the opportunity to attend a new hearing before another VLJ.  In March 2017, the Veteran indicated that he did not want an additional Board hearing.  A transcript of the January 2017 hearing has been associated with the claims file.  

The claim was previously before the Board in April 2016, wherein the Board granted the Veteran's petition to reopen the claim and re-characterized the claim as one for entitlement to service connection for a disability manifested by tremors.  The claim was remanded to afford the Veteran an examination.  An examination was completed in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran asserts that a disability manifested by tremors is related to active service, or caused by or aggravated by a service-connected disability.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

The Board notes that service treatment records from the Veteran's first period of active service, from November 1960 to November 1962, do not appear to be associated with the electronic claims folder.  It is unclear whether the AOJ has made attempts to obtain the records.  Although the Veteran has not asserted that his claimed disability manifested during his first period of service, VA's duty to assist includes making efforts to obtain records within the custody of a Federal department or agency, to include service treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As such, additional development is required.

The April 2016 remand directed the AOJ to afford the Veteran an examination to determine the nature and etiology of any disability manifested by tremors.  The examiner was instructed to address the relationship between the Veteran's claimed disability and service connected disabilities.  Moreover, the examiner was instructed to provide a rationale for all opinions expressed. 

In July 2016, the Veteran was afforded an examination, wherein the examiner determined that the Veteran had a diagnosis of essential tremors.  He opined that the Veteran's claimed disability was less likely than not related to active service and was not caused by or proximately worsened by any service connected disabilities because it is a genetic disorder.  The examiner additionally stated that the weight of the medical literature was against a relationship between the claimed condition and the Veteran's service connected disabilities.  In opining that the Veteran's claimed disability was not permanently worsened by a service-connected disability, the July 2016 examiner stated that the Veteran's tremors were due to a genetic disability, the course of the Veteran's tremors were a natural progression of the disability, and the tremor improved after deep brain stimulation.  

The Board finds that additional development is required.  The July 2016 opinion does not provide an adequate opinion with respect to secondary service connection because the examiner does not address pertinent, relevant evidence of record.  In a July 2015 VA administrative note, a treating clinician reviewed the Veteran's medical record and opined that most of the Veteran's medical complications with physical dysfunction stem from, are the result, or can be correlated to the original stroke in 1989.  Although the July 2015 clinician did not clarify which of the Veteran's particular medical complications he was referring to, he did provide a list of the Veteran's medical diagnoses, which included the Veteran's essential tremor diagnosis.  The Board observes that the Veteran is service-connected for residuals of transient ischemic attack from 1989.  As the July 2015 note indicates that there may be a link between the Veteran's claimed disability and service-connected residuals of transient ischemic attack, the Board finds that an addendum opinion is warranted.

On remand, efforts should be made to obtain any service records from the Veteran's first period of active service.  Additionally, an addendum opinion should be requested and the July 2015 VA administrative note should be addressed. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records not already of record relating to the Veteran's claimed disability, from August 2016 to the present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.  

2.  Obtain all service treatment records, to include any records related to active service from November 1960 to November 1962.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.  

3.  Thereafter, forward the Veteran's claims file to the examiner who conducted the July 2016 examination or a suitable substitute if that examiner is not available for an addendum opinion to determine the nature and etiology of the Veteran's claimed disability manifested by tremors.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  The claims file and this remand must be reviewed.  The clinician should follow the below instructions.

a)  If, and only if, service treatment records from November 1960 to November 1962 are obtained, the examiner should review those records and determine whether it is at least as likely as not (a probability of 50 percent or greater) that a disability manifested by tremors had its onset during or was incurred as a result of active service.  

b)  Regardless of whether service treatment records were obtained, the clinician should determine whether it is at least as likely as not (a probability of 50 percent or greater) that a disability manifested by tremors is proximately caused by or aggravated by any service-connected disability.  The clinician must address the July 2015 VA administrative note.

If aggravation is found, to the extent feasible, the clinician should attempt to identify the baseline level of severity of the aggravated disorder before the onset of aggravation.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




